Title: To James Madison from Maurice Rogers, 26 January 1809
From: Rogers, Maurice
To: Madison, James



Sir.
St. Iago de Cuba 26 Jany. 1809

Since the honor I had of addressing you on the 4th. June last nothing has occurred to render a communication on my part absolutely necessary.
The political situation of this Government, altho’ under the authority of a Governor is at all times governed by the authorities of the Havana.  With a serious attention however to what is passing in Europe and unanimous in favour of Ferdinand the seventh, this attention has lately been diverted towards the United States with a peculiar degree of anxiety arising probably more from interest than from any peculiar affection for the Country or Government yet firmly am I persuaded that sooner than the Island should fall into the hands of the French Government, it would be cheerfully placed under the protection of the United States even in preference to Great Britain.
This part of the Island altho’ perfectly tranquil, yet from the French people being totally interdicted from every species of Traffic or Trade the Emigration to New Orleans and the Southern states will I apprehend be very considerable among whom will be found some Capitalists.
This City has suffered considerably for want of Provisions altho’ less perhaps than any other of the West India Islands from the large quantities of roots and vegetables daily collected and occasional supplies of flour from La vera cruz.
But one Instance of a contravention of the Embargo law has come under my notice a Schooner with Flour from Baltimore bound to Boston.  That she came here in distress is certain and was actually condemned regularly under an order of Survey issued by me.  Her cargo was also very considerably damaged and she had lost one mast.
Herewith I have the honor to enclose you Sir an account of the Entries and Clearances of American Vessels for the last twelve months as also a schedule of property shipped from this port on board American vessels during that time together with an account of monies expended by me for the United States  The provisions charged therein I was obliged to purchase for the Seamen, as every vessel in Port had her full compliment of distressed Seamen on board as provided by Law, and having but two vessels in Port I judged it prudent and a saving to the United States to pursue this plan and which hope will meet your Approbation and have the Honor to remain Sir very respectfully Your mo obt. Servt.

Maurice Rogers

